Case 18-11801-LSS Doc 930 Filed 12/04/18 Page 1 of 7

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

Chapter ll
In re:

Case No. 18-11801 (LSS)
J & M SALES INC., et al.,

(Jointly Administered)
Hearing Date: January 14, 2019 at 10:00 a.m. (ET)
Obj. Deadline: December 18, 2018 at 4:00 p.m. (ET)

Debtors.l

VV\_/\/\'/\/\/

MOTION ()F CURTIS YOUNG FOR RELIEF FROM THE AUT()MATIC STAY

NOW INTO COURT, through undersigned counsel, comes Curtis Young, individually as
Plaintiff (hereinafter “Mr. Young”) in proceedings entitled “Curtz's Young v. Fallas Parea’es
Store #0294 [hereinafter, the “Debtor Defendant”] and Michael Fallas [hereinafter, the
“Ernployee Defendant” and collectively With the Debtor Defendant, the “Defendants”] in the
District Court for the l3lst Judicial District, Bexar County, Texas, Cause No. 2017CIl9049, a
creditor and party in interest in this proceeding, and herein seeks the entry of an order of the
Court modifying the automatic stay pursuant to ll U.S.C. § 362(d)(l) (the “MLiL”). In

support of this Motion, Mr. Young respectfully avers as folloWs:

Jurisdiction
l. This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 157(b)(2) and
1334
2. This matter is a core proceeding under 28 U.S.C. § 157(b)(2)(G).
3. This Court has the authority to grant the relief sought pursuant to ll U.S.C. §
362(d).

 

1 The Debtors in these chapter ll cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: J&M Sales, Inc. dba Fallas Discount Stores dba Fallas Paredes dba Fallas. (4697)(lead),
National Stores, Inc. dba Fallas Peredes fka National Discount Stores, lnc (4874), J&M Sales of Texas, LLC ( ), FP
Stores, Inc. , Southem Island Stores, LLC, Southern Island Retail Stores, LLC, Caribbean Island Stores7 LLC, Pazzo
FNB Corp., Fallas Stores Holdings, Inc., & Pazzo Management, LLC,

 

Case 18-11801-LSS Doc 930 Filed 12/04/18 Page 2 of 7

M

4. Venue for this matter is proper in this district pursuant to 28 U.S.C. §§ 1408 and

1409.
Procedure
5. Procedurally, this Motion is governed by Bankruptcy Rules 4001 and 9014.
Background

6. iOn or about August 6, 2018, J&M Sales, Inc. (hereinafter “M”) filed a
voluntary petition for relief under Chapter 11 of Title 11, United States Code.

7. On August 7, 2018, the Court entered an Order pursuant of Fed. R. Bankr. P.
] 01 5 (b) and Del. Bankr. L.R. 1015-1 directing Jol'm‘ Administratz'on of related Chapter 1 l Cases
therein consolidating, for procedural purposes and jointly administering, the Chapter ll case of
J&l\/l With the Chapter ll cases of National Stores, LLC, Case No. 18-11803 (LSS), FP Stores
Inc., Case No. 18-11804 (LSS), Southern Island Stores, LLC, Case No. 18-11805 (LSS),
Southern Island Retail Stores LLC, Case No. 18~11806 (LSS), Caribbean Island Stores, LCC,
Case No. 18~11807 (LSS), Pazzo FNB Corp., Case No. 18-11808 (LSS), Fallas Stores Holdings,
Inc., Case No. 18-11809 (LSS) and Pazzo Management LLC, Case No. 18-11810 (LSS).

Young’s Claims for Personal Iniurv and Premises Liabilitv

8. Mr. Young is a resident of the county of Bexar, State of Texas, and at all times
pertinent hereto Was a customer on Debtor National Stores, Inc.’s premises located at 4400
Fredericksburg Rd. #105, San Antonio, Texas 78201.

9. Specifically, on or about October 3, 2015, Mr. Young, Visited Debtor Defendant’s
premises During the time that Mr. Young was upon Debtor Defendant‘s property, he Was

seriously injured as he proceeded to unfold a metal step Stool to sit down and try on some shoes

 

Case 18-11801-LSS Doc 930 Filed 12/04/18 Page 3 of 7

he planned on purchasing This caused a dangerous situation and the store metal stool collapsed
Mr. Young’s bodily injuries occurred and were proximately caused by the dangerous conditions
described above and the negligence of Employee Defendant, which Debtor Defendant and/or
their Employee Defendant knew or, in the exercise of ordinary care, should have known existed

10. Defendants at all times relevant herein are responsible for the maintenance
inspection and upkeep of business equipment and are responsible to properly train their
employees in the use of the equipment

11. Defendants knew or reasonably should have known that the stool was used by
patrons to try on shoes. Defendants created a dangerous situation.

12. Defendants had a duty to use ordinary care to ensure that the store stool Was in a
safe condition and used safely and did not present a danger to Mr. Young. This duty included
the duty to properly train their employees, and properly use the equipment to avoid injury to their
customers Defendants breached said duty of ordinary care by carelessly and negligently
committing one or more of the following wrongful acts and/or omissions:

a. Causing Mr. Young to use a stool for trying on shoes and therefore a
dangerous condition Was created;

b. Failing to properly train their employees and/or agents in the use of the
store stool in question to assure that it was safe for the purpose it intended;

c. Failing to warn Mr. Young of dangerous conditions that may be presented

When the store stool is improperly used or is improperly adjusted;

d. Defendants failed to furnish proper equipment so that customers could try
on shoes safely; and

e. Each of the above acts and/or omissions, singularly or in a combination

 

Case 18-11801-LSS Doc 930 Filed 12/04/18 Page 4 of 7

with others, was negligent Such negligent acts and/or omissions proximately caused Mr.

Young to be injured

13. Defendants failed to warn or take reasonable precautions to remove or remedy the
dangerous condition prior to Mr. Young’s fall. Defendants knew or should have known that the
dangerous condition presented a foreseeable risk of harm to Mr. Young and failed to remedy the
dangerous condition

14. As a result of the foregoing actions and interactions of the Defendants, on October
3, 2017, Mr. Young filed a complaint (the “Complaint”) in the District Court of Bexar County,
Texas in proceedings entitled “Curtz's D. Young v. Fallas Paredes Store #0294 and Michael
Fallas” in proceedings bearing Civil Action Number 2017CIl9049 (hereinafter “State Court
A_chn”), therein requesting trial by jury on his personal injury claims. A copy of Petition, the
allegations of which are incorporated herein as if plead herein in extensor, is attached hereto as
Exhibit “1 ”.

15. On November 3, 2017, Defendants were properly served with citation; however
Defendants failed to file an answer by the deadline of November 27, 2017. Plaintiff Curtis
Young obtained a Default Judgment on April 6, 2018 against the Defendants Exhibit “2.”

16. On or about August 9, 2018, National Stores, Inc. filed its notice of Bankruptcy
Filing in the State Court Action. This Motion followed

Relief Reguested

17. By this Motion, Mr. Young seeks relief from the automatic stay to proceed with

the State Court Action against the Debtor (and other non-Debtor responsible parties) and obtain a

recovery from the Debtor’s insurer(s) (and other non~Debtor responsible parties). Mr. Young

 

Case 18-11801-LSS Doc 930 Filed 12/04/18 Page 5 of 7

represents to this Court that he will look only to the Debtors’ insurers and other non-Debtor
responsible parties for settlement of his claims.
Basis for Relief Requested

18. Section 362 of the Bankruptcy Code provides that, upon request of a party in
interest and after notice and a hearing the Court shall grant relief from the stay for cause. 11
U.S.C. § 362(d)(1). As cause is not defined by the Bankruptcy Code, a bankruptcy court must
determine What constitutes cause to lift the automatic stay. Izzarellz` v. Rexene Prod. Co. (In re
Rexene Prod. Co.), 141 B.R. 574 (Bankr. D. Del. 1992).

19. ln deciding whether cause exists to lift the automatic stay, courts consider three
factors: (1) whether lifting the stay would cause prejudice to the debtor or the estate; (2) Whether
the hardship to the movant in maintaining the stay outweighs the hardship of the debtor in lifting
the stay; and (3) whether the movant has a probability of success on the merits is “very slight.”
]d. at 576. Further, based on the legislative history of section 362(d)(l), cause may be established
by single factor. Id. at 574. Here, the insurance is in place for the benefit of injured parties, not
the Debtors.

20. Lifting the automatic stay will not cause prejudice to the Debtors at all. Mr.
Young is seeking a recovery solely from the Debtors’ insurers under any and all applicable
insurance policies, which are not property of the estate. See, Mz'ller v. McDonald (In re World
Heallh Alternatives, Inc.), 369 B.R. 805 (Bankr. D. Del. 2007) (explaining that proceeds of an
insurance policy is not property of the estate where the coverage is for the benefit of a third
party). In as much, there can be no impact on the Debtors’ estates.

21. As to the second factor, the hardship to Mr. Young in maintaining the automatic

stay outweighs any alleged hardship on the Debtors in lifting the stay. Mr. Young was severely

 

Case 18-11801-LSS Doc 930 Filed 12/04/18 Page 6 of 7

injured on Debtor National Stores’s premises as alleged in the Cornplaint. A monetary
settlement of his claims will assist him in making his whole and would be best resolved through
insurer and/or non-debtor sources. As such, any burden on the Debtors from the lifting of the
stay is minimal as the Debtors’ insurers are the parties will be defending Mr. Young’s claims and
any costs of any litigation or settlement will not be borne by the Debtors’ estates. Furthermore,
the Bankruptcy Court lacks jurisdiction to liquidate the claim. See ll U.S.C. § 157(b)(5). As
such, granting Mr. Young relief from stay only permits the inevitable. Therefore, it is axiomatic
that there will be no undue hardship on the Debtors’ estates.

22. As to the third factor, as outlined above, the facts and circumstances of l\/Ir.
Young’s personal injury claims against the Debtors (and non-Debtor parties) are strong.
Therefore, given the “very slight” showing necessary, the facts are sufficient here to establish a
likelihood of success on the merits for the purpose of lifting the automatic stay. See Rexene, 141
B.R. at 578.

B_QM

23. Mr. Young has served a copy of the Motion on: (i) Counsel for the Debtors; (ii)
the Oftice of the United States Trustee; (iii) Counsel to the parties to the State Court Action; and
(iv) parties requesting notice pursuant to Rule 2002. Mr. Young submits that such notice is
sufficient for the purpose of the Motion.

WHEREFORE, Mr. Young respectfully requests this Court to enter an Order,

substantially in the form attached hereto, lifting the automatic stay to allow Mr. Young to

 

Case 18-11801-LSS Doc 930 Filed 12/04/18 Page 7 of 7

prosecute his claims against the Debtors (via its insurers and the relevant insurance policies) and

granting such other and further relief as is just and proper.

Dated: December 4, 2018

LEGAL\39248094\2

COZEN O’CONNOR

/S/ Thomas J. Francella, Jr.
Thomas J. Francella, Jr. (No. 383 5)
1201 N. Market Street - Suite 1001
Wilmington, Delaware 19801
Telephone: (302) 295-2023
Facsimile: (302) 250-4495

Email: tfrancella@cozen.com

_and_

CHRIS PETTIT & ASSOCIATES, P.C.

Elizabeth Guerrero-Southard, Esq. (TX 24032376)

Christa Samaniego (TX 175 54450)

11902 Rustic Lane

San Antonio, Texas 78230

'l`elephone: (210) 73 2~83 00

Facsimile: (210) 764-1718

Email: elizabeths@pettitlaw.com
christasamaniego@mac.com

 

